                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

PAUL GILLPATRICK, and NICCOLE
WETHERELL,
                                                            4:18CV3011
                   Plaintiffs,

      vs.                                            PROGRESSION ORDER
                                                         (AMENDED)
SCOTT FRAKES, Director, in their
official capacities; DENISE DAVIDSON,
Warden, in their official capacities; and
MICHELE CAPPS, in her official
capacity as Warden of the Nebraska
State Penitentiary;

                   Defendants.


      The parties filed a Joint Motion to Amend Progression Order (Filing No.
42), requesting an extension of certain progression deadlines set in Filing No. 28,
or amended in Filing No. 35. The motion is granted and the progression order is
amended as stated, below.


      In Filing No. 42, the parties also requested that the court remove this case
from the non-jury trial calendar. No further action is required as to this request, as
the court vacated all trial and pretrial conference settings in Filing No. 35.


      Accordingly, IT IS ORDERED:


   1) The deposition deadline is now January 31, 2019.


   2) Cross-motions for summary judgment based on stipulated facts shall be
      filed on or before March 14, 2019, with any response due on or before
  April 15, 2019. No reply shall be filed absent leave of the court for good
  cause shown.


3) The deadline for filing motions to exclude testimony on Daubert and
  related grounds is now March 14, 2019.


4) The clerk shall set an internal case management deadline of March 18,
  2019: Confirm that cross-motions were timely filed.




  Dated this 28th day of December, 2018.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge




                                   2
